Name: COMMISSION REGULATION (EC) No 2040/95 of 23 August 1995 establishing the quantity available for the fourth quarter of 1995 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: Europe;  EU finance;  tariff policy;  processed agricultural produce
 Date Published: nan

 No L 199/54 [ EN I Official Journal of the European Communities 24. 8 . 95 COMMISSION REGULATION (EC) No 2040/95 of 23 August 1995 establishing the quantity available lor the fourth quarter of 1995 in respect of certain products in the milk and milk products sector under the arrangements provided for in the Agreements on free trade between the Community and the Baltic States able for certain products ; whereas the quantity for each product available in the period from 1 October to 31 December 1995 should consequently be established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Agreements on free trade between the Community and the Baltic States ('), and in particular Article 4 (4) thereof, Whereas, pursuant to Commission Regulation (EC) No 1925/95 establishing the extent to which the applications for import licences submitted in July 1995 for these products can be accepted (2), the applications for import licences submitted for the products referred to in Regula ­ tion (EC) No 1713/95 cover quantities below those avail ­ HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EC) No 1713/95 for the period from 1 October to 31 December 1995 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1995 . For the Commission Karel VAN MIERT Member of the Commission (&gt;) OJ No L 163, 14. 7 . 1995, p. 5 . (2) OJ No L 185, 4. 8 . 1995, p. 27. A N N E X To ta l qu an tit y av ai la bl e fo r th e pe ri od 1 O ct ob er to 31 D ec em be r 19 95 (to nn es) C ou nt ry Re pu bl ic of Es to ni a Re pu bl ic of La tv ia R ep ub lic of Li th ua ni a C N co de s 04 02 10 19 04 05 00 11 04 06 90 04 02 10 19 04 02 29 99 04 05 00 11 04 06 10 04 06 90 21 04 02 10 19 04 02 29 99 04 05 00 11 04 06 10 80 04 06 30 31 04 02 21 19 04 05 00 19 C he es e 04 02 21 19 04 05 00 19 04 06 90 23 04 02 21 19 04 05 00 19 04 06 30 39 B ut te r B ut te r B ut te r 04 06 90 01 59 4, 5 46 8, 12 5 65 0,  1 21 5,  30 0,  63 5, 20 0 30 0,  50 7, 87 0 1 66 1, 33 6 40 0,  62 1,  35 0,  35 0,  Q ua nt ity av ai la bl e 24. 8 . 95 1 EN | Official Journal of the European Communities No L 199/55